                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     )            Civil No. 1:20-cv-00066-WGY
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


       PLAINTIFF’S MOTION FOR EXTENSION OF TIME TO RESPOND TO
      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL
                         SUMMARY JUDGMENT

       On behalf of Plaintiff Jane Roe (“Roe”), the undersigned counsel hereby moves the Court

for an extension of time of ten (10) days to respond to the opposition response to Roe’s partial

motion for summary judgment filed by the official capacity and entity defendants, ECF No. 78,

until and including October 19, 2020.

       In support of this Motion, Roe shows the following:

1.     On August 17, 2020, Roe filed a partial motion for summary judgment against the official

       capacity and entity defendants. ECF No. 60.

2.     Pursuant to Local Rule 7.1(e), the official capacity and entity defendants’ response to

       Roe’s motion was due on August 31, 2020. LCvR 7.1(e) (“Responses to motions must be

       filed within fourteen (14) days of the date on which the motion is served.” (emphasis

       added)); see also ECF No. 73, at 2.

3.     On August 26, 2020, the official capacity and entity defendants moved for their first

       extension of time to file an opposition response to Roe’s motion for partial summary

                                                1
      judgment. ECF No. 63. To date, the Court has not granted defendants’ first extension

      request.

4.    On September 25, 2020, the official capacity and entity defendants moved for a second

      extension of time. ECF No. 73. Defendants requested an extension to October 2, 2020,

      ECF No. 73, at 2, which was after the court ordered summary judgment deadline of

      October 1, 2020, Minute Entry Order Dated May 13, 2020. To date, the Court has not

      granted Defendants’ second extension request.

5.    Roe opposed defendants’ extension request, in part, because she believed the defendants’

      representations indicated that they would use a response to selectively present a one-sided

      factual narrative at the summary judgment stage after making a determination that they

      were not required to engage in discovery. See ECF No. 74, at 2.

6.    The timing of defendants’ second extension request also prejudiced Roe by preventing

      her from having an opportunity to address their factual representations prior to the Court

      ordered summary judgment deadline. See id. at 2–3.

7.    On October 2, 2020, over one month late, defendants filed an untimely opposition

      response. ECF No. 78; see also ECF No. 74, at 3–4 (explaining that, under the

      circumstances, any response would be untimely).

8.    Defendants’ opposition response includes over 400 pages of material. ECF No. 78.

9.    Defendants’ opposition response relies extensively on five declarations containing

      material that was not previously disclosed by defendants or produced in response to

      Roe’s discovery requests. Id.

10.   Roe respectfully asserts that an extension of time is necessary to fully and efficiently

      address defendants’ arguments in their opposition response.



                                                2
11.     Roe respectfully asserts that granting her additional time to address defendants’

        arguments will promote judicial efficiency and aid the Court’s review of the issues in this

        case.

12.     For all of these reasons, the undersigned hereby moves the Court for an extension of time

        to respond to defendants’ opposition response, until and including October 19, 2020.

13.     Pursuant to Local Civil Rule 7.1(b), the undersigned has consulted with Defendants’

        Counsel before filing this Motion. Defendants’ Counsel consent to Plaintiff’s request for

        an extension of time.

        WHEREFORE the undersigned hereby moves the Court for an extension of time for Roe

to respond to defendants’ opposition response, ECF No. 78, until and including October 19,

2020.

        This the 5th day of October, 2020.

                                                             Respectfully Submitted,

                                                             /s/ Cooper Strickland
                                                             Cooper Strickland
                                                             N.C. Bar No. 43242
                                                             P.O. Box 92
                                                             Lynn, NC 28750
                                                             Tel. (828) 817-3703
                                                             cooper.strickland@gmail.com

                                                             Counsel for Plaintiff




                                                 3
                                 CERTIFICATE OF SERVICE

I hereby certify that on the 5th day of October, 2020, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will then send a notification of such filing

(NEF) to the following:

       Gill P. Beck at Gill.Beck@usdoj.gov

       Joshua M. Kolsky at Joshua.kolsky@usdoj.gov

       Shannon Sumerall Spainhour at mss@dhwlegal.com


                                                              /s/ Cooper Strickland
                                                              Cooper Strickland
                                                              N.C. Bar No. 43242
                                                              P.O. Box 92
                                                              Lynn, NC 28750
                                                              Tel. (828) 817-3703
                                                              cooper.strickland@gmail.com




                                                  4
